[DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                  ________________________
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                         No. 10-13865
                                                           ELEVENTH CIRCUIT
                     Non-Argument Calendar                     JUNE 20, 2011
                   ________________________                     JOHN LEY
                                                                 CLERK
                     Agency No. A018-481-473


ROBERTO EDUARDO CIUDAD REAL SALDANA,


                                      llllllllllllllllllllllllllllllllllllllllPetitioner,

                               versus

U.S. ATTORNEY GENERAL,


                                   llllllllllllllllllllllllllllllllllllllllRespondent.

                   ________________________

               Petition for Review of a Decision of the
                    Board of Immigration Appeals
                    ________________________

                          (June 20, 2011)
Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:

       Roberto Ciudad Real Saldana, a native and citizen of El Salvador, petitions

for review of the BIA’s decision affirming the IJ’s order denying his applications

for asylum, withholding of removal, relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(CAT),1 and adjustment of status under the Nicaraguan Adjustment and Central

American Relief Act of 1997 (NACARA). Saldana argues the BIA and IJ erred

when they denied Saldana asylum and withholding of removal because the

Government did not establish probable cause to believe that Saldana had engaged

in a serious nonpolitical crime outside of the United States. After review, we

dismiss the petition in part and deny the petition in part.2

       1
        Saldana fails to argue he was eligible for CAT relief in his brief, and has thus
abandoned the issue. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)
(“When an appellant fails to offer argument on an issue, that issue is abandoned.”).
       2
           We review both the BIA’s and IJ’s opinions because the BIA issued its own opinion
based on the IJ’s reasoning. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230 (11th Cir. 2006). We
review factual findings under the substantial evidence test. Id. at 1230-31. Under that test, we
will not disturb a finding if it is “supported by reasonable, substantial, and probative evidence on
the record considered as whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).
Additionally, “we view the record evidence in the light most favorable to the agency’s decision
and draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d
1022, 1027 (11th Cir. 2004) (en banc). To reverse a factual finding, we must find “the record
compels a reversal; the mere fact that the record may support a contrary conclusion is not enough
to justify a reversal of the administrative findings.” Id.


                                                 2
      As an initial matter, we dismiss the petition in part for lack of jurisdiction.

To the extent Saldana contends the denial of special rule cancellation under

NACARA was erroneous, we lack jurisdiction to consider this argument because

the denial was a matter of discretion. See Ortega v. U.S. Att’y Gen., 416 F.3d

1348 (11th Cir. 2005) (“A decision by the Attorney General regarding whether an

alien established that his status should be adjusted under NACARA [§ 202(f)] is

not reviewable by any court”). Although we generally have jurisdiction to review

constitutional claims and questions of law, Saldana does not have a protected

liberty interest in a discretionary decision. See Alvarez-Acosta v. U.S. Att’y Gen.,

524 F.3d 1191, 1197 (11th Cir. 2008) (holding there is no liberty interest in a

discretionary decision whether to adjust an alien’s status). We also dismiss

Saldana’s petition to the extent he claims (1) the IJ and BIA failed to make an

explicit credibility finding, and (2) the crime at issue was political in nature. We

lack jurisdiction to consider these claims because Saldana failed to raise them in

his appeal to the BIA. See Alim v. Gonzales, 446 F.3d 1239, 1253 (11th Cir. 2006)

(“[W]e lack jurisdiction over claims that have not been raised before the BIA.”).

      An alien is ineligible for asylum or withholding of removal if the Attorney

General determines “there are serious reasons to believe that the alien committed a

serious nonpolitical crime outside the United States” before the alien arrived in the

                                          3
United States. 8 U.S.C. §§ 1158(b)(2)(A)(iii) and 1231(b)(3)(B)(iii). Although

we have yet to decide what level of proof is equivalent to “serious reasons to

believe,” the Second and Ninth Circuits have held the phrase requires only a

finding of probable cause that the alien committed the crime. Khouzam v.

Ashcroft, 361 F.3d 161, 165-66 (2d Cir. 2004); McMullen v. Immigration &

Naturalization Serv., 788 F.2d 591, 599 (9th Cir. 1986), partially overruled on

separate grounds by Barapind v. Enomoto, 400 F.3d 744, 751 n.7 (9th Cir. 2005)

(en banc). As both parties agree, we assume without deciding that probable cause

is the correct standard.

      The IJ and BIA did not err in denying Saldana’s applications for asylum and

withholding of removal. The Government submitted numerous documents

demonstrating that the government of El Salvador took substantial steps to

investigate Saldana’s involvement in a kidnaping. The evidence showed that

Saldana leased and rented the villa where the victim was held captive. Further,

two of Saldana’s associates identified his voice as one of the kidnapers, and one of

the associates stated Saldana was involved in the kidnaping. Saldana was unable

to refute this evidence. The IJ and BIA had more than enough “reasonably

trustworthy information . . . to warrant a man of reasonable caution in the belief




                                          4
that an offense has been . . . committed.” Brinegar v. United States, 338 U.S. 160,

175–76 (1949). Substantial record evidence supports the IJ’s and BIA’s finding

that Saldana was ineligible for asylum and withholding of removal.

      DISMISSED IN PART AND DENIED IN PART.




                                         5